Citation Nr: 1120311	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a service-connected acquired psychiatric disorder, from February 26, 2004, to June 17, 2009.

2.  Entitlement to a disability rating in excess of 70 percent for a service-connected acquired psychiatric disorder, from June 18, 2009, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2009.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1954 to October 1957, and from September 1961 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for an acquired psychiatric disorder and assigned a 50 percent evaluation effective from February 26, 2004.

While the appeal was pending, an April 2010 rating decision granted an increased rating of 70 percent for an acquired psychiatric disorder, effective from June 18, 2009.  Where, as is the case here with the claim on appeal, an award of service connection for a disability has been granted and the assignment of an initial and subsequently assigned evaluations for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Because this increase does not represent the maximum rating available for an acquired psychiatric disorder, the Veteran's claim remains in appellate status, and is characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU prior to June 18, 2009, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from February 26, 2004, to June 17, 2009, the Veteran's acquired psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.

2.  For the portion of the appeal period extending from June 18, 2009, forward, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the portion of the appeal period extending from February 26, 2004, to June 17, 2009, the criteria for a 70 percent evaluation for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  For the portion of the appeal period extending from June 18, 2009, forward, the criteria for the assignment of a 100 percent evaluation for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include information relating to the assignment of a disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.

The Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection for a psychiatric disorder.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, by letters dated in March 2004 and July 2008, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  The foregoing correspondence also provided the Veteran with notice with respect to the Dingess requirements.

To the extent that the claim on appeal includes a component of an increased rating claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO including the April 2009 Statement of the Case (SOC) and the June 2010 Supplemental SOC.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  Records from the Social Security Administration (SSA) were requested and a response was issued indicating that the Veteran had not filed for SSA disability benefits claim.  Numerous VA examinations and evaluations have been conducted during the appeal period.  In summary, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Factual Background

In February 2004, the Veteran filed a service connection claim for a psychiatric disorder, to include PTSD.  By rating action of October 2008 (on appeal), service connection was established for a psychiatric disorder for which a 50 percent evaluation was assigned, effective from February 26, 2004.  Subsequently, in a rating decision issued in April 2010, a 70 percent evaluation was granted effective from June 18, 2009.  

VA records include an entry dated in January 2003, indicating that the Veteran had been treated for depression since 2000, for which he was taking medications including Wellbutrin.  

The Veteran was seen for a VA psychiatric consult in February 2004 in conjunction with his complaints of depression and irritability.  At that time, the Veteran was appropriately groomed and well-oriented.  Mood was described as "pretty good" due to medications, and speech was normal.  The Veteran described stressors related to his service MOS as an air traffic controller, generally identified as witnessing several plane crashes and losing close friends.  The Veteran acknowledged having symptoms of: nightmares; intrusive memories; survivor guilt; avoidance or reminders of trauma; diminished interest in activities; sleep disturbance; irritability/outbursts of anger; and difficulty concentrating and paying attention.  The Veteran denied having any suicidal or homicidal ideation or any history of violent behavior.  The report indicated that the Veteran had retired from a government job as a computer programmer.  A VA psychologist determined that the criteria for a PTSD diagnosis were met.  

In April 2004, the Veteran provided a stressor statement and summary of his psychiatric symptoms.  He indicated that he had been treated for depression and anxiety since 1998 and have been taking medication since that time, as well as sleeping pills every night.  He mentioned that he had been a volunteer escort with VA since February 2003.  He mentioned having nightmares and sleep impairment.  

The file contains a June 2005 statement from a private psychiatrist, Dr. L.W, who treated the Veteran from 1999 to 2003.  The doctor indicated that the Veteran experienced stressors during service, causing psychological trauma and nightmares, assessed as PTSD with depression.  It was mentioned that following service, he had a period of drinking and avoidance, followed by symptoms of moodiness; irritability; depression; guilt feelings and nightmares.  

A VA examination was conducted in November 2005.  The Veteran reported feeling depressed.  His military related stressors were discussed.  It was noted that the Veteran's medications had been increased.  The examining psychologist indicated that the Veteran was adequately coping with his PTSD symptoms.  

A second PTSD examination was conducted in February 2006 and the claims filed and medical records were reviewed.  The Veteran reported having symptoms including: sleep impairment; moodiness; irritability; depression: and dreams of service.  He indicated that he had no close friends and felt horrible.  The report indicated that the Veteran had been married since 1982 with a supportive relationship, and had several grown children from a prior marriage, with whom he wished to have a better relationship.  Socially, the report noted that the Veteran had 2 to 3 friends with whom he kept in contact.  It was noted that he spent time on the computer, reading, bird watching and fishing.  The report also mentioned that the Veteran had been a volunteer with VA for 5 years and had also been volunteering in his community.  

Mental status examination revealed that the Veteran was well-oriented and appropriately groomed.  Speech was normal, but circumstantial.  Thought process was goal directed and there were no indications of visual/auditory hallucinations or of suicidal/homicidal ideation.  There was evidence of memory impairment, which the examiner believed to be due to aging.  Symptoms of depressed/anxious mood and sleep impairment were noted.  There was no indication of panic attacks; impaired impulse control, or of obsessive/ritualistic behavior.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Generalized anxiety disorder with features of depression was diagnosed and a GAF (Global Assessment of Functioning) score of 55 was assigned.  The examiner explained that the Veteran's principal symptoms consisted of flat affect; circumstantial speech; few friends; conflicts with family members; depressed mood; anxiety; constant worries; difficulty sleeping; and difficulty concentrating.  

The file contains an October 2006 psychiatry note reflecting that the Veteran discussed his service-related stressors.  The VA psychiatrist indicated that the Veteran had generalized anxiety disorder, which could have been related to his service stressors and experiences as an air traffic controller.  

A December 2007 VA psychiatric note shows that the Veteran was still volunteering with VA.  The Veteran's diagnosed restless leg syndrome and sleep apnea were discussed and the Veteran was advised of the importance of compliance with medications regimens, following his reports of often forgetting to take Buproprion, for treatment of depression and anxiety.  There was no indication of suicidal ideation at that time.  The record mentioned that the Veteran's last GAF score of 60 had been assigned in June 2007.  

A VA examination for mental disorders was conducted in October 2008 and the claims file and medical records were reviewed.  The Veteran reported having symptoms including: excessive worry; tension; irritability; sleep impairment; insomnia; and anxiety.  Impulse issues were described as occasional verbal outbursts and anger while driving, with no reports of assaultiveness or violent behavior.  There was no indication of panic attacks; obsessive/ritualistic behavior; or suicidal/homicidal ideation.  It was noted that the Veteran had a depressed mood some days, but not most days.  The Veteran reported that his memory was getting worse, but no gross memory or concentration impairment was shown on evaluation.  The report indicated that the Veteran was in a stable and good marriage, and had some contact with his children.  Mental status examination revealed that the Veteran was appropriately groomed and well-oriented.  Speech was normal and thought processes were goal-directed, but with excessive and tangential details.  Judgment was good and affect was constricted.

With respect to his work history, the Veteran indicated that he left his job as a computer programmer because he felt that he could not keep pace with technology and younger workers.  He found himself being forgetful and having trouble with simultaneous processing; he mentioned that he was sensing that he needed to get out of the pressure and was having trouble managing his anxiety.  He mentioned having symptoms of moodiness; poor tolerance and excessive worry; in an industrial setting.  General anxiety disorder was diagnosed and a GAF (Global Assessment of Functioning) score of 51 was assigned.  The examiner explained that the Veteran's principal symptoms consisted of excessive worry; irritability; sleep disturbance; distractibility; and low frustration and stress tolerance.  

The file contains a VA psychiatry note of December 2008, reflecting that the Veteran had consulted a lawyer about being unemployable.  The Veteran reported that he had worked a stressful job in programming and felt that he drank heavily on the weekends due to anxiety.  It was noted that he was treated in 1972 for alcohol abuse.  The Veteran stated that he retired at 62, but would have liked to work until age 65, but was too anxious, irritable and unable to sleep, to continue.  He further noted that he continued to have extreme difficulty sleeping.  Alcohol abuse and anxiety disorder were diagnosed.  

A VA neurology note of April 2009 documents the Veteran's complaints of a 1-year history of memory problems, confusion, and getting lost while driving.  On examination, the Veteran was well-oriented and speech was fluent.  The assessments included memory problems, possibly related to dementia or Alzheimer's; and falls, possibly related to stroke or Parkinson's.  When seen by psychiatry in April 2009, the Veteran reported having problems with walking and memory.  

In May 2009, the Veteran was seen by neuropsychology to assess cognitive functioning due to memory problems.  Testing revealed mild to moderate deficits in cognitive functioning with evidence of delayed memory.  It was noted that issues related to stress; PTSD; poor sleep; and multiple medications could be playing a contributory role in reducing memory function.  

On June 18, 2009, the Veteran filed a TDIU claim, indicating that he had been employed as a programmer for a government agency from December 1987 to January 1999.  He identified anxiety disorder as the service-connected disability which preventing him from securing or following a substantially gainful occupation, and also identified this condition as the reason that he left his last job.  The Veteran indicated that he had not tried to obtain employment since he became too disabled to work.  

Also added to the file on June 18, 2009, was a February 2009 VA psychology note indicating that the Veteran was interested in discussing how his mental disorder impacted his ability to work; mentioning that he had retired early due to anxiety/feeling overwhelmed.  It was noted that a discussion of the Veteran's serious anxiety symptoms had taken place, involving his reports that these caused him to feel overwhelmed and unable to keep up with job duties and produce what was needed.  He also expressed having problems with concentration, frustration and anger (which he directed at others).  It was noted that the Veteran was able to discuss the negative impact his anxiety had on his work, resulting his inability to work since the 1990's.   

A record dated in late June 2009 revealed that the Veteran was still volunteering at VA.  

The file contains a VA examination report of October 2009.  With respect to employment, the examiner indicated that the Veteran's left ankle and knees problems would at least as likely as not prevent him from doing physical work.  It was further noted that the Veteran's diagnosed medical conditions included: peripheral vascular disease (with placement of a stent); occlusive carotid artery disease; non insulin dependent diabetes mellitus; restless leg syndrome; hearing loss and depression.  The examiner opined that considering the Veteran's age (over 70) and the totality of his medical problems, it was not at least as likely as not that he could work at either a physical or sedentary job.  

A VA examination for mental disorders was conducted in October 2009.  The report indicated that the Veteran's industrial functioning was poor due to: memory impairment; forgetfulness; mistakes at work; anxiety; feeling overwhelmed; stress; moodiness; poor frustration tolerance; distractibility; excessive worry; difficulty working with others; and decreased energy.  It was noted that the Veteran had retired early and had recently quit a volunteer job due to mental health symptoms.  

Mental status examination revealed that the Veteran was well-oriented and had fair hygiene, indicative of mild to moderate impairment, with increase since the last evaluation.  He presented with a tired mood and irritable affect.  There was no impairment of thought process or communication and interaction was logical.  There were no indications of visual/auditory hallucinations or of suicidal/homicidal ideation.  The examiner mentioned that the Veteran had undergone neuropsychological testing in May 2009 which had revealed cognitive weakness in memory, described as mild to moderate, not significant enough to warrant a diagnosis of dementia.  It was further noted that the Veteran had performed well intellectually and shown good attention skills.  There was no indication of impaired impulse control aside from verbal outbursts, or of  obsessive/ritualistic behavior.  The examiner also noted that the Veteran experienced symptoms of daily anxiety and worry; depression for half of the days or the week; and sleep impairment.  

The report noted that the Veteran had retired in 1999 from his career as a computer programmer.  He indicated that he retired early at the age of 62, instead of working until 65, due to symptoms of memory problems; making mistakes at work; anxiety; and difficulty working with others.  It was also reported that the Veteran had stopped volunteering with VA a few months previously due to decreased energy and memory impairment.  It was noted that the Veteran's industrial function appeared to be significantly impaired with some increase since the last evaluation.  It was noted that socially, the Veteran had been married for 27 years, but he noted that problems with irritability and memory strained his relationship.  The examiner stated that the Veteran's marital situation appeared to be mildly to moderately impaired, with little change since the last evaluation.  The examiner further reported that the Veteran had no close friends and did not engage in much social activity, indicative of significant impairment.  

Generalized anxiety disorder was diagnosed and a GAF score of 50 was assigned, representing an increase in symptoms since the last evaluation.  The examiner opined that the Veteran's psychiatric symptoms precluded his ability to work and the Veteran was described as unemployable due to significant generalized anxiety.  

In an April 2010 rating decision, the RO granted a 70 percent evaluation for PTSD and TDIU, effective from June 18, 2009.

An April 2010 VA psychology note indicates that the Veteran wife believed that the Veteran had suffered from a stroke approximately a year and a half earlier, manifested by slurred speech; trouble walking; and subsequent balance problems.  

Analysis

The Veteran's claim for a higher evaluation for his psychiatric disorder was placed in appellate status by his disagreement with the initial rating award.  In such circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings, as will be further explained herein.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran contends that an initial evaluation in excess of 50 percent is warranted for an acquired psychiatric disorder for the appeal period extending from February 26, 2004, to June 17, 2009; and that an evaluation in excess of 70 percent is warranted for the portion of the appeal period extending from June 18, 2009, forward.  Specifically, the Veteran's attorney maintains that an initial evaluation of 100 percent is warranted, arguing that the evidence does not establish that the Veteran was not entitled to an initial 100 percent evaluation.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing The American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].

According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

After affording the Veteran all reasonable doubt in his favor, the Board finds that evidence relating to the portion of the appeal period extending from February 26, 2004, to June 17, 2009, indicates that the criteria for a 70 percent evaluation, but no greater, were met during that time period.  A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In this regard, the Veteran's chronic anxiety and worry are significant and comparable to near-continuous panic or depression affecting the ability to function independently.  In addition, there is evidence of difficulty in adapting to stressful circumstances (including work or a worklike setting).  In this regard, evidence documents the Veteran's irritability; difficulty concentrating; and low threshold for frustration and stress tolerance.

Significantly, the lay and clinical evidence does not establish that the Veteran was totally impaired occupationally or socially, during the time period extending from February 26, 2004, to June 17, 2009.  With respect to social impairment, the Veteran has been in a stable marital relationship for more than 25 years and has at least some contact with children.  This finding in and of itself is inconsistent with demonstrated total social impairment, as required to support a 70 percent evaluation.  Moreover, for the entirety of this portion of the appeal period (at least until June 2009) the Veteran was participating through VA as a regular volunteer, also failing to support a finding of total social impairment.  

Industrially, total occupational impairment was not shown for the portion of the appeal period extending from February 26, 2004, to June 17, 2009.  The evidence on file during this time period, consists of VA clinical records revealing GAF scores in the 51 to 60 range, indicative of no greater than moderate symptoms or moderate difficulty in social and occupational functioning.  When evaluated in 2008, the Veteran reported that he left his job as a computer programmer because he felt that he could not keep pace with technology and younger workers.  He indicated that he found himself being forgetful and having trouble with simultaneous processing; he mentioned that he was sensing that he needed to get out of the pressure and was having trouble managing his anxiety.  He mentioned having symptoms of moodiness; poor tolerance and excessive worry; in an industrial setting.  

Neither the lay nor clinical evidence dated during this time period is indicative of total occupational impairment.  The fact remains that the Veteran retired from his job at the age of 62 by choice.  The record does not contain any lay or documented evidence indicating that the Veteran was subject to disciplinary action or duress from his employer in conjunction with his decision to retire, nor does the file contain any medical opinion or directive indicting that the Veteran was totally occupationally impaired due to his anxiety/psychiatric condition.  Significantly, the only evidence indicative of total occupational impairment during the time period at issue consists of the Veteran's lay statement and the assertions of his attorney, unsupported by clinical or documentary evidence.  

In evaluating the probative value of this lay evidence, the Board is of the opinion that the Veteran's psychiatric disorder is a clinical condition which is most effectively treated and most accurately assessed by clinicians.  As such the Board finds the Veteran lay statements to be of lower probative value than the clinical findings applicable to the time period at issue.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Moreover, the Board takes note that in October 2008, the Veteran reported that he left his job as a computer programmer because he felt that he could not keep pace with technology and younger workers.  Later, he implicated his psychiatric disorder as the primary reason for his retirement; such inconsistencies undermine the credibility of the lay statements presented as they relate to the Veteran's occupational impairment.  The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [personal interest may affect the credibility of testimony].

Significantly, the clinical evidence does not reflect that symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name, consistent with the assignment of a 100 percent evaluation, were shown during the portion of the appeal period extending from February 26, 2004, to June 17, 2009.  Essentially, the evidence dated during this portion of the appeal period reflects occupational and social impairment with deficiencies in most areas, consistent with the assignment of a 70, but not a 100 percent, evaluation.  

For the portion of the appeal period extending from June 18, 2009, forward, the evidence reflects that the Veteran's psychiatric disorder has been productive of total occupational and social impairment.  The most comprehensive and probative evidence relating to this time period consists of a VA examination report of October 2009.  At that time, it was noted that the Veteran's industrial functioning appeared to be significantly impaired with some increase since the last evaluation.  The examiner further reported that the Veteran had no close friends and did not engage in much social activity, indicative of significant impairment.  Significantly, the examiner opined that the Veteran's psychiatric symptoms precluded his ability to work and the Veteran was described as unemployable due to significant generalized anxiety.  

Having reviewed the evidence applicable to the appeal period extending from June 18, 2009, forward, the Board concludes that overall - after resolving all reasonable doubt in the Veteran's favor - a 100 percent evaluation for the Veteran's acquired psychiatric disorder is warranted for that portion of the appeal period, as total occupational and social impairment is shown from that time forward.  Further supporting this finding is the fact that TDIU was granted from June 18, 2009, forward.  

In summary, by virtue of this Board decision, for the portion of the appeal period extending from February 26, 2004, to June 17, 2009, a disability rating of 70 is warranted.  For the portion of the appeal period extending from June 18, 2009, forward, the criteria for a 100 percent evaluation have been met and the claim is granted to this extent.  See 38 C.F.R. § 4.130, DC 9411, Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2008).  In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine as applicable.  Gilbert, 1 Vet. App. 49, 53-56 (1990); See 38 U.S.C.A. § 5107(b) (West 2002).

Extraschedular Consideration and TDIU

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's manifestations of his service-connected psychiatric disorder are contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and staged ratings have been assigned herein for the psychiatric disorder, representing changes/increase in symptomatology for particular time periods during the applicable appeal period.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Referral for consideration of extraschedular ratings is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the issue of entitlement to a TDIU has already been considered, adjudicated and granted as a separate claim.  However, by virtue of this decision, the possibility for the assignment of an earlier effective date for TDIU exists.  Accordingly, this matter is further addressed in the Remand below.  

ORDER

For the portion of the appeal period extending from February 26, 2004, to June 17, 2009, the criteria for a 70 percent evaluation for an acquired psychiatric disorder have been met and the claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits.

For the portion of the appeal period extending from June 18, 2009, forward, the criteria for a 100 percent evaluation for an acquired psychiatric disorder have been met and the claim is granted to this extent, subject to the law and regulations governing the award of monetary benefits.


REMAND

A remand is warranted in this case in order to address matters relating to a claim of entitlement to TDIU prior to June 18, 2009.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

The Board notes that a request for a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, a formal TDIU claim was filed on June 18, 2009, and by virtue of an April 2010 rating decision, TDIU was granted effective from the date of the claim.  However, the Board has now granted a 70 percent evaluation for a psychiatric disorder, effective from February 26, 2004, to June 17, 2009.  As such, the possibility now exists for the assignment of an effective date for TDIU prior to June 18, 2009.  In this regard, the Veteran's representative maintains that an effective date of February 26, 2004 is warranted for the assignment of a TDIU.    

As the RO has not had an opportunity to address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 18, 2009 in the first instance, the matter is hereby remanded to the RO for consideration.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the claim of entitlement to a TDIU prior to June 18, 2009.  Appropriate steps should be taken to obtain any such identified evidence.

2.  The RO/AMC shall afford the Veteran appropriate notice in compliance with the VCAA regarding the claim of entitlement to a TDIU prior to June 18, 2009.

3.  The RO/AMC should take such additional development action as it deems proper with respect to the claim for to the claim of entitlement to a TDIU prior to June 18, 2009.  In so doing, the RO/AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  Adjudicate the claim for a TDIU prior to June 18, 2009.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


